DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 10 May 2022.  Claims 40, 45, 46 and 52 have been amended.  Claims 1-39 have been previously cancelled.  Claims 40-57 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s argument, see Remarks, pg. 11, filed 10 May 2022, with respect to the objection to claim 45 has been fully considered and is persuasive in light of the claim amendment filed 10 May 2022.  The objection of claim 45 has been withdrawn. 

Applicant's arguments, see Remarks, pgs. 11-14, filed 10 May 2022, with respect to rejected claims 40-44 and 46-57 under 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
“For example, workload data [represents] a workload of an electronic unit clearly finds written descriptive support.” (see Remarks, pg. 13, paragraph 1) … 

Regarding this claim language, reference is made to paragraph [0038]-[0039] U.S. Patent Publication No. 2011/0265982 (i.e., the present application), which are reproduced below:
Fast changes in the workload of the electronic units EU1-EU3 are usually related to process or thread creation. Isolated process creation and scheduler round trip times are typically about microseconds, as for example 10 ms. In system context (including hardware and operating system), the required total time however increases. It typically takes a couple of milliseconds from process creation to an operational process PO-P5. During this time, a page fault is created which triggers a memory management of the operating system to make a process memory access to load necessary pages from a memory unit into a main memory of the computer system CS for execution. In other words, in a system context, a process creation takes typically a few milliseconds. By way of example, this period of time may be used to provide the at least one control signal S _C1-S_C3 and to control the flow of the cooling fluid to the particular cooling unit CU1-CU3. When the process starts to consume a lot of processing cycles (and concomitantly additional heat needs to be collected by the cooling fluid) an increased and accurately anticipated flow of the cooling fluid may be provided.

In case an existing process is spontaneously consuming more processing cycles (and concomitantly additional heat needs to be collected by the cooling fluid), the scheduler SCH and/or flow controller FC may react in-between two time slices of the process. In a normal running operating system, there may be hundred or more concurrently active processes. Therefore, there is enough time to anticipate and accurately control the flow of the cooling fluid. (emphasis added)

The Examiner respectfully disagrees.
U.S. Patent Publication No. 2011/0265982 A1 (instant application) discloses: 
In step S4, for each electronic unit EU1-EU3 of the predetermined selection of electronic units EU1-EU3, a workload is anticipated based on the determined upcoming processes P0-P5 being assigned to the particular electronic unit EU1-EU3.  With focus on the first electronic unit EU1, the workload WL1 being associated to the first electronic unit EU1 is anticipated based upon the three upcoming processes P0-P2 determined in step S2.  (pg. 3, par. [0032])

Step S4 may, for example, be executed by the scheduler SCH of the kernel of the operating system.  The anticipated workloads of the electronic units EU1-EU3 of the predetermined selection of electronic units EU1-EU3 may be characterized as workload data.  (pg. 3, par. [0033]).


amended claim 40, similarly in claims 46 and 52, recites: 
first determining, prior to the first set of processes being operational in the first electronic unit and based upon a received process signal for the first electronic unit, first workload data as a function of the first set of processes; 
…
second determining, prior to the second set of processes being operational in the second electronic unit and based upon a received process signal for the second electronic unit, second workload data as a function of the second set of processes;
…
wherein 2Application No.: 13/082,544the first workload data represents a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data represents a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …
As disclosed in paragraph [0032] of the Specification, “… a workload is anticipated based on the determined upcoming processes P0-P5 being assigned to the particular electronic unit EU1-EU3.”  The highlighted portions of paragraphs [0038] and [0039], as cited by the Applicant, recite after a process of a workload starts further reacting in-between two time slices of the process which could be anticipated.  The Specification is directed to disparate pieces of anticipated data; i.e. anticipated workload data as a function of a set of processes prior to execution of the set of process and anticipated data subsequent operation of a process (i.e. in-between two time slices of a process).  Hence, the Examiner maintains the Specification does not support the claimed workload data (that is determined prior to the processes being operational; i.e. anticipated workload) used in cooling is also a workload of an electronic unit after the processes are operational for a plurality of processing cycles.  

Applicant's arguments, see Remarks, pgs. 15-16, filed 10 May 2022, with respect to rejected claims 40-44 and 46-57 under 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered but they are not persuasive. 

In regards to the Applicant’s argument, “Moreover, had the Examiner performed a claim construction of the claim language, the Examiner would have recognized that the claim language is not contradictory.”  (see Remarks, pg. 16, paragraph 1)  The Examiner respectfully disagrees.  

U.S. Patent Publication No. 2011/0265982 A1 (instant application) discloses: 
In step S4, for each electronic unit EU1-EU3 of the predetermined selection of electronic units EU1-EU3, a workload is anticipated based on the determined upcoming processes P0-P5 being assigned to the particular electronic unit EU1-EU3.  With focus on the first electronic unit EU1, the workload WL1 being associated to the first electronic unit EU1 is anticipated based upon the three upcoming processes P0-P2 determined in step S2.  (pg. 3, par. [0032])

Step S4 may, for example, be executed by the scheduler SCH of the kernel of the operating system.  The anticipated workloads of the electronic units EU1-EU3 of the predetermined selection of electronic units EU1-EU3 may be characterized as workload data.  (pg. 3, par. [0033]).

Fast changes in the workload of the electronic units EU1-EU3 are usually related to process or thread creation. Isolated process creation and scheduler round trip times are typically about microseconds, as for example 10 ms. In system context (including hardware and operating system), the required total time however increases. It typically takes a couple of milliseconds from process creation to an operational process PO-P5. During this time, a page fault is created which triggers a memory management of the operating system to make a process memory access to load necessary pages from a memory unit into a main memory of the computer system CS for execution. In other words, in a system context, a process creation takes typically a few milliseconds. By way of example, this period of time may be used to provide the at least one control signal S _C1-S_C3 and to control the flow of the cooling fluid to the particular cooling unit CU1-CU3. When the process starts to consume a lot of processing cycles (and concomitantly additional heat needs to be collected by the cooling fluid) an increased and accurately anticipated flow of the cooling fluid may be provided.  (pgs. 3-4, par. [0038])

In case an existing process is spontaneously consuming more processing cycles (and concomitantly additional heat needs to be collected by the cooling fluid), the scheduler SCH and/or flow controller FC may react in-between two time slices of the process. In a normal running operating system, there may be hundred or more concurrently active processes. Therefore, there is enough time to anticipate and accurately control the flow of the cooling fluid.  (pg. 4, par. [0039])

previously presented claim 40, similarly in claims 46 and 52, recites: 
…
first determining, prior to the first set of processes being operational in the first electronic unit and based upon a received process signal for the first electronic unit, first workload data as a function of the first set of processes; 
…
second determining, prior to the second set of processes being operational in the second electronic unit and based upon a received process signal for the second electronic unit, second workload data as a function of the second set of processes;
…
wherein 2Application No.: 13/082,544the first workload data is a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …


	As drafted and given the broadest reasonable interpretation in light of the Specification, the claimed limitations of2Application No.: 13/082,544 workload data is a workload of an electronic unit after operation of a set of process (paraphrased) have been properly interpreted as the workload data is a workload subsequent to completing a set of processes which directly contradicts the previous recitation of the workload data (i.e. anticipated workload), used in cooling, determined prior to operation of a set of processes.  Further, the Examiner recognizes the Specification is directed to disparate pieces of anticipated data; i.e. anticipated workload data as a function of a set of processes prior to execution of the set of process and anticipated data subsequent operation of a process (i.e. in-between two time slices of a process).  Therefore, the workload data as previously claimed was directed to both an anticipated workload prior to operation of a set of processes and a workload subsequent to operation of the set of processes which rendered the claim indefinite since the claims were not clear as to how cooling was performed.

With respect to the Applicant’s argument, 
Although Applicants believe that all claims are in condition for allowance, the Examiner is directed to the following statement found in M.P.E.P. § 706(II):

When an application discloses patentable subject matter and it is apparent from the claims and the applicant's arguments that the claims are intended to be directed to such patentable subject matter, but the claims in their present form cannot be allowed because of defects in form or omission of a limitation, the examiner should not stop with a bare objection or rejection of the claims. The examiner's action should be constructive in nature and when possible should offer a definite suggestion for correction. (emphasis added)  (see Remarks, pg. 17, paragraph 1-2)

	The Examiner respectfully disagrees.

The Examiner recognizes MPEP 706(II) is not applicable with respect to the rejection of claims 40-44 and 46-57 under 35 U.S.C. 112(a) and 112(b), since the claims previously and currently recite both new matter and indefinite claim language which is not inclusive of defects in form or omission of a limitation. 

Claims 40, 46 and 52 stand objected to and claims 40-57 stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Objections
Claims 40, 46 and 52 are objected to because of the following informalities:  
Claim 40 recites grammatical issue “the second set” in line 26.  Suggested claim language: “the second set of processes”.  For purposes of examination, the limitation has been interpreted as “the second set of processes”.

Claim 46 recites grammatical issue “the second set” in line 27.  Suggested claim language: “the second set of processes”.  For purposes of examination, the limitation has been interpreted as “the second set of processes”.

Claim 52 recites grammatical issue “the second set” in line 29.  Suggested claim language: “the second set of processes”.  For purposes of examination, the limitation has been interpreted as “the second set of processes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2011/0265982 A1 (instant application) discloses: 
In step S4, for each electronic unit EU1-EU3 of the predetermined selection of electronic units EU1-EU3, a workload is anticipated based on the determined upcoming processes P0-P5 being assigned to the particular electronic unit EU1-EU3.  With focus on the first electronic unit EU1, the workload WL1 being associated to the first electronic unit EU1 is anticipated based upon the three upcoming processes P0-P2 determined in step S2.  (pg. 3, par. [0032])

Step S4 may, for example, be executed by the scheduler SCH of the kernel of the operating system.  The anticipated workloads of the electronic units EU1-EU3 of the predetermined selection of electronic units EU1-EU3 may be characterized as workload data.  (pg. 3, par. [0033]).

Fast changes in the workload of the electronic units EU1-EU3 are usually related to process or thread creation. Isolated process creation and scheduler round trip times are typically about microseconds, as for example 10 ms. In system context (including hardware and operating system), the required total time however increases. It typically takes a couple of milliseconds from process creation to an operational process PO-P5. During this time, a page fault is created which triggers a memory management of the operating system to make a process memory access to load necessary pages from a memory unit into a main memory of the computer system CS for execution. In other words, in a system context, a process creation takes typically a few milliseconds. By way of example, this period of time may be used to provide the at least one control signal S _C1-S_C3 and to control the flow of the cooling fluid to the particular cooling unit CU1-CU3. When the process starts to consume a lot of processing cycles (and concomitantly additional heat needs to be collected by the cooling fluid) an increased and accurately anticipated flow of the cooling fluid may be provided.  (pgs. 3-4, par. [0038])

In case an existing process is spontaneously consuming more processing cycles (and concomitantly additional heat needs to be collected by the cooling fluid), the scheduler SCH and/or flow controller FC may react in-between two time slices of the process. In a normal running operating system, there may be hundred or more concurrently active processes. Therefore, there is enough time to anticipate and accurately control the flow of the cooling fluid.  (pg. 4, par. [0039])

Claim 40 (lines 20, 22-24, and 25-26) recites: 
wherein 2Application No.: 13/082,544the first workload data represents a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …

Claim 46 (lines 21, 22-24, and 25-26) recites: 
wherein the first workload data represents a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …


Claim 52 (lines 23, 24-26, and 27-28) recites: 
wherein the first workload data represents a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …


In summary, paragraph [0032] of the Specification discloses “… a workload is anticipated based on the determined upcoming processes P0-P5 being assigned to the particular electronic unit EU1-EU3.” and paragraphs [0038] and [0039] discloses after a process of a workload starts further reacting in-between two time slices of the process which could be anticipated.  Thus, the Specification is directed to disparate pieces of anticipated data; i.e. anticipated workload data as a function of a set of processes prior to execution of the set of process and anticipated data subsequent operation of a process (i.e. in-between two time slices of a process).  Hence, the Specification does not support the claimed workload data (that is determined prior to the processes being operational; i.e. anticipated workload) used in cooling also represents a workload of an electronic unit after the processes are operational for a plurality of processing cycles.  

Claims 41-45 dependent from claim 40, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 40.

Claims 47-51, dependent from claim 46, stands rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 46.

Claims 53-57, dependent from claim 52, stands rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 52.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

U.S. Patent Publication No. 2011/0265982 A1 (instant application) discloses: 
In step S4, for each electronic unit EU1-EU3 of the predetermined selection of electronic units EU1-EU3, a workload is anticipated based on the determined upcoming processes P0-P5 being assigned to the particular electronic unit EU1-EU3.  With focus on the first electronic unit EU1, the workload WL1 being associated to the first electronic unit EU1 is anticipated based upon the three upcoming processes P0-P2 determined in step S2.  (pg. 3, par. [0032])
Step S4 may, for example, be executed by the scheduler SCH of the kernel of the operating system.  The anticipated workloads of the electronic units EU1-EU3 of the predetermined selection of electronic units EU1-EU3 may be characterized as workload data.  (pg. 3, par. [0033]).

Fast changes in the workload of the electronic units EU1-EU3 are usually related to process or thread creation. Isolated process creation and scheduler round trip times are typically about microseconds, as for example 10 ms. In system context (including hardware and operating system), the required total time however increases. It typically takes a couple of milliseconds from process creation to an operational process PO-P5. During this time, a page fault is created which triggers a memory management of the operating system to make a process memory access to load necessary pages from a memory unit into a main memory of the computer system CS for execution. In other words, in a system context, a process creation takes typically a few milliseconds. By way of example, this period of time may be used to provide the at least one control signal S _C1-S_C3 and to control the flow of the cooling fluid to the particular cooling unit CU1-CU3. When the process starts to consume a lot of processing cycles (and concomitantly additional heat needs to be collected by the cooling fluid) an increased and accurately anticipated flow of the cooling fluid may be provided.  (pgs. 3-4, par. [0038])

In case an existing process is spontaneously consuming more processing cycles (and concomitantly additional heat needs to be collected by the cooling fluid), the scheduler SCH and/or flow controller FC may react in-between two time slices of the process. In a normal running operating system, there may be hundred or more concurrently active processes. Therefore, there is enough time to anticipate and accurately control the flow of the cooling fluid.  (pg. 4, par. [0039])

Claim 40 (lines 8-13, 20, 22-24, and 26-27) recites:
… first determining, prior to the first set of processes being operational in the first electronic unit and based upon a received process signal for the first electronic unit, first workload data as a function of the first set of processes; 
second determining, prior to the second set of processes being operational in the second electronic unit and based upon a received process signal for the second electronic unit, second workload data as a function of the second set of processes; 
…
wherein 2Application No.: 13/082,544the first workload data represents a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data is a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …

Claim 46 (lines 9-14, 21, 23-25, and 27-28) recites: 
first determining, prior to the first set of processes being operational in the first electronic unit and based upon a received process signal for the first electronic unit, first workload data as a function of the first set of processes; 
second determining, prior to the second set of processes being operational in the second electronic unit and based upon a received process signal for the second electronic unit, second workload data as a function of the second set of processes;
…
wherein the first workload data represents a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data represents a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …

Claim 52 (lines 11-16, 23, 25-27, and 29-30) recites: 
first determining, prior to the first set of processes being operational in the first electronic unit and based upon a received process signal for the first electronic unit, first workload data as a function of the first set of processes; 
second determining, prior to the second set of processes being operational in the second electronic unit and based upon a received process signal for the second electronic unit, second workload data as a function of the second set of processes;
…
wherein the first workload data represents a workload of the first electronic unit after: 
…
the first set of processes being operational in the first electronic unit for a plurality of processing cycles, 
the second workload data represents a workload of the second electronic unit after: 
…
the second set being operational in the second electronic unit for a plurality of processing cycles …

As drafted and given the broadest reasonable interpretation in light of the Specification, the claimed limitations of2Application No.: 13/082,544 workload data is a workload of an electronic unit after operation of a set of process (paraphrased) have been interpreted as the workload data is a workload subsequent to completing a set of processes which directly contradicts the previous recitation of the workload data (i.e. anticipated workload), used in cooling, determined prior to operation of a set of processes.  Further, the Specification is directed to disparate pieces of anticipated data; i.e. anticipated workload data as a function of a set of processes prior to execution of the set of process and anticipated data subsequent operation of a process (i.e. in-between two time slices of a process).  Hence, the workload data as claimed is directed to both an anticipated workload prior to operation of a set of processes and a workload subsequent to operation of the set of processes which renders the claim indefinite since the claims are not clear as to how cooling is performed.
 
Claims 41-44 dependent from claim 40, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 40.

Claims 47-51, dependent from claim 46, stands rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 46.

Claims 53-57, dependent from claim 52, stands rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 52.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to cooling electronic devices.

U.S. Patent Publication No. 2021/0307211 A1 discloses an approach for controlling a working condition of electronic devices via controlling a climate parameter. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117